Citation Nr: 0018728	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an increased rating for lumbosacral disc 
disease with sciatica, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 until his 
retirement in April 1993.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1996 rating decision of the Regional Office 
(RO) that increased the rating assigned for the veteran's 
service-connected low back disability from noncompensable to 
20 percent and confirmed and continued the 10 percent rating 
in effect for his disability of the cervical spine.  This 
case was previously before the Board in December 1998, at 
which time it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's low back disorder is manifested by 
limitation of motion, tenderness and pain.  

3. There is no clinical evidence of spasm or any weakness.  

4. The veteran's cervical spine disability is manifested by 
moderate limitation of motion.  


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for lumbar disc disease 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).

2. A rating of 20 percent for degenerative disc disease of 
the cervical spine is warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected cervical 
and lumbosacral spine disabilities that are within the 
competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen in September 1980 for complaints of low back pain.  An 
examination revealed limited range of motion.  The assessment 
was low back strain.  The veteran was given physical therapy 
for neck pain in April 1983.  The assessment was cervical 
spasm.  He was seen in November and December 1992 for low 
back pain with radiculopathy.  In March 1993, the veteran 
related that he had experienced low back pain since November 
1992.  The assessment was low back pain.

The veteran was afforded a Department of Veterans Affairs 
(VA) orthopedic examination in March 1994.  On examination of 
the cervical spine, there was trapezius spasm and tenderness.  
Flexion was to 100 degrees, extension was to 45 degrees, 
right and left flexion were to 75 degrees and rotation was to 
75 degrees, bilaterally.  Flexion of the lumbar spine was to 
90 degrees, extension was to 45 degrees, and right and left 
flexion were to 45 degrees.  Straight leg raising was 
negative, as was knee to chest flexion.  There was tenderness 
at the L5 spinous process.  Deep tendon reflexes were intact.  
X-rays of the cervical spine revealed large osteophytes, 
protruding into the foramina at C5-6.  X-rays of the 
lumbosacral spine showed minimal narrowing of the L5-S1 disc 
space.  The diagnoses were degenerative disc disease of the 
cervical spine and lumbosacral strain/sprain, chronic, with 
sciatica.

Based on the evidence summarized above, the RO, by rating 
action in June 1994, granted service connection for 
degenerative disc disease of the cervical spine, evaluated as 
10 percent disabling; and for lumbosacral strain/sprain with 
sciatica, evaluated as noncompensable.

The veteran submitted a claim for an increased rating for his 
cervical spine and low back disabilities in August 1995.

On orthopedic examination by the VA in October 1995, the 
veteran reported that he had constant low back pain.  It was 
associated with left lower extremity radiation to below the 
knee.  He stated that it was gradually getting worse.  He 
related that he could not sit or stand too long and that he 
had to shift positions to keep comfortable.  He indicated 
that he had difficulty bending repeatedly or lifting heavy 
objects because of increased pain.  On examination, the 
veteran stood with a slightly flexed posture.  Heel and toe 
walking were intact.  Range of motion testing of the lumbar 
spine showed that flexion was to 90 degrees and extension was 
to 45 degrees with pain.  No spasm or tenderness was noted.  
Straight leg raising was positive on the left at 45 degrees 
supine and positive sitting.  Deep tendon reflexes were 
brisk.  The diagnosis was degenerative disc disease with 
sciatica.  The examiner commented that the veteran's symptoms 
were consistent.  He added that X-rays revealed evidence of 
degenerative disc disease and the veteran had sciatica, 
secondary to nerve root impingement.  He commented that the 
veteran's impairment consisted of preclusion from repeated 
bending or heavy lifting, prolonged sitting and prolonged 
standing.  

The veteran was seen by a service department physician in 
September 1996.  Low back pain was noted.  The diagnosis was 
lumbar strain.

VA outpatient treatment records show that the veteran was 
seen in April 1996.  The assessment was low back pain with 
sciatica by history and on physical examination.  It was 
noted in October 1996 that he had sustained a twisting injury 
about twelve days earlier.  Following an examination, the 
impression was lumbar degenerative disc disease.  

The veteran was again afforded an examination for the spine 
in November 1996.  He reported that he continued to have 
recurring low back episodes associated with back spasm and 
numbness in the left leg with pain radiating to the calf.  
The pain occurred more frequently and was more painful than 
in service.  It was noted that he was working and lost 
occasional time from work because of his back.  He took 
Bufferin and had a corset that he wore periodically.  The 
veteran stated that he had to be careful bending or lifting, 
especially at work.  On examination, posture and gait were 
physiologic.  There was no dorsolumbar spasm.  Tenderness was 
noted at the lumbosacral junction.  Flexion was to 45 degrees 
and extension to 30 degrees, restricted by pain.  Lateral 
bending was to 30 degrees.  Straight leg raising was 
restricted by tight hamstrings.  Knee to chest was negative.  
Deep tendon reflexes were equal.  Sensation was slightly 
diminished in the lateral thigh and lateral calf.  Heel and 
toe walking were intact.  There was no gross weakness in the 
lower extremities.  The diagnoses were degenerative joint 
disease and lumbar syndrome, by history.  The examiner 
commented that the veteran's symptoms impaired his ability 
for prolonged heavy activity.  

The veteran was afforded a VA examination of the spine in 
March 1997.  He complained of low back pain radiating to the 
left leg to below the knee associated with numbness.  The 
pain was present daily and increased when he sat or stood.  
The pain also increased on repeated bending or lifting 
something heavy.  He also had pain at night.  The low back 
was his primary complaint and his neck pain and stiffness and 
soreness were not nearly as much of a problem as the back.  
On examination, posture and gait were physiologic.  There was 
no spasm or tenderness of the cervical spine.  Range of 
motion of the cervical spine showed that flexion was to 80 
degrees, extension to 70-75 degrees, rotation was to 90 
degrees, bilaterally and right and left flexion were to 45 
degrees, bilaterally, with no pain.  On examination of the 
thoraco-lumbar spine, there was no deformity or spasm.  There 
was tenderness at the lumbosacral junction.  Flexion was to 
60 degrees, extension was to 30 degrees, restricted by pain, 
and lateral bending was to 30 degrees and painless.  Straight 
leg raising was positive bilaterally at 60 degrees and 
positive left sitting and positive left flipped sign.  No 
weakness was noted.  Deep tendon reflexes were intact.  There 
was stocking diminution sensation on the left leg below the 
knee.  The diagnoses were degenerative disc disease of the 
"cervical lumbar spine" and lumbar disc syndrome.  The 
examiner commented that there was no significant impairment 
of the neck.  With respect to the low back, the veteran had 
an impairment that should preclude him from repeated bending 
or heavy lifting, and prolonged sitting or standing.

Service department medical records show that the veteran was 
seen in October 1998 and tenderness of the cervical spine was 
noted.  The impression was chronic neck pain without 
radiculopathy.  In November 1998, it was noted that the 
veteran took medication.  An examination of the spine 
revealed that the veteran could bend forward and touch his 
toes.  He could twist and turn without difficulty.  It was 
indicated that there was full range of motion of the neck.

Following a request for treatment records by the RO, Edwards 
Air Force Base responded that it had no record of the veteran 
on file.

On VA examination in July 1999, the veteran stated that his 
symptoms were much worse.  The examiner noted that he 
reviewed various records.  The veteran related that he had 
persisting neck and low back pain.  He claimed that he was 
never free of pain, and that the pain was 9 on a scale from 
1-10.  The pain was always that severe.  He indicated that he 
had moved about six months earlier and that it was the move 
that caused his back and neck symptoms to worsen.  It was 
indicated that he worked full-time.  He was taking several 
medications.  He had never been advised to have surgery on 
his neck or lower back.  He stated that he had used a back 
brace in the past.  He complained of severe neck pain, and 
severe low back pain.  

The veteran complained of soreness in the lower cervical 
spine, about the area of C5-6.  He noted pain in the left 
trapezius on movement of the neck.  He had 35 degrees of 
flexion of the cervical spine, and 35 degrees extension.  He 
could flex the neck 20 degrees to the right and 15 degrees to 
the left.  He could rotate the neck 50 degrees, bilaterally, 
before he complained of discomfort.  The veteran was able to 
move the neck further than his range of motion, but this was 
the range that seemed comfortable to him.  

The veteran complained of soreness of the lumbar spine just 
to the left of the midline, at the upper area of the 
sacroiliac joint, on the left side.  He had range of motion 
of the lumbar spine of 55 degrees flexion, 40 degrees 
extension, 15 degrees of lateral tilt to the right and left, 
and 45 degrees of right rotation and 30 degrees of left 
rotation.  The veteran walked without a noticeable limp and 
without walking aids.  It was indicated that he had driven 
two hours to the appointment.  The veteran stated that he was 
in a great deal of discomfort because of the driving, but he 
could sit down, stand, dress, undress and get on and off the 
examining table without any assistance and with reasonable 
facility.  The veteran experienced complaints of pain in his 
lumbosacral area at 45 degrees of straight leg raising.  He 
complained of pain at 60 degrees in the right leg with 
straight leg raising while supine.  Sitting, the veteran 
seemed to tolerate a little further straight leg raising 
before he complained of discomfort.  

The examiner concluded that the veteran had degenerative disc 
disease at L5-S1, with symptoms of left sciatica that had 
been chronic since 1992.  He seemed to have intact motor and 
sensory function.  Therefore, it was the examiner's opinion 
that the veteran had degenerative disc disease at L5-S1 in 
the lumbosacral spine and degenerative disc disease at C5-6 
in the cervical spine.  The examiner believed that the 
veteran's impairment did not indicate that he had loss of 
motion segment integrity or significant radiculopathy.  He 
noted that additional investigation was necessary to 
determine whether any type of mechanical deformity could be 
relieved by surgery.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  Diagnostic Code 5293.

A 30 percent evaluation will be assigned for severe 
limitation of motion of the cervical spine.  When the 
limitation of motion is moderate, a 20 percent evaluation 
will be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5290.

With respect to the veteran's service-connected low back 
disability, the Board observes that he has been afforded four 
examinations by the VA while his claim has been pending.  The 
Board acknowledges that while there was only slight 
limitation of motion on the October 1995 VA examination, 
subsequent examinations have demonstrated that the limitation 
of motion is moderate.  Tenderness has been documented and 
pain on some movements has been reported.  It is significant 
to point out, however, that there is no clinical evidence of 
spasm or deformity.  The Board also observes that while he 
had complaints of severe pain during the most recent VA 
examination in July 1999, the examiner noted that the veteran 
was able to perform many movements, including dressing and 
getting on and off the examining table, without any help.  
Moreover, he was able to drive for about two hours to get to 
the examination.  This evidence is highly persuasive.  The 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's statements 
concerning the severity of his service-connected low back 
disability.  Accordingly, the weight of the evidence is 
against the claim for an increased rating for lumbar disc 
disease with sciatica.

With respect to the cervical spine, the Board concedes that 
following the March 1997 VA examination, the examiner 
concluded that there was no significant impairment of the 
neck.  However, the Board notes that the VA examination 
conducted in July 1999 revealed that there was moderate 
limitation of motion of the neck.  It was also indicated that 
there was discomfort on motion.  Under these circumstances, 
the Board concludes that a 20 percent rating is warranted.  
However, the findings necessary for an even higher rating 
have not been shown.  In this regard, the Board notes that 
the limitation of motion is not severe, and there is no 
objective evidence of muscle spasm.  

In addition, the clinical presentation of the veteran's low 
back and cervical spine disabilities is neither unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  The record, moreover, does not reflect frequent 
periods of hospitalization due to low back or cervical spine 
disorders or interference with employment to a greater degree 
that that contemplated by the regular schedular standards 
which are based on average impairment of employment.  The 
Board finds, accordingly, that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased rating for lumbar disc disease with sciatica is 
denied.  An increased rating to 20 percent for degenerative 
disc disease of the cervical spine is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

